IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-51225
                           Summary Calendar


MARY L. LUCAS,

                                           Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                           Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. A-00-CV-724-SC
                         --------------------
                          September 10, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Mary L. Lucas appeals the district court’s judgment

affirming the denial of her application for disability insurance

benefits and supplemental security income.    Lucas contends that

the determination of the Administrative Law Judge (“ALJ”)

regarding her disability status was not supported by substantial

evidence.   Specifically, she asserts that the ALJ erred in

disregarding the opinion of Dr. D. M. Hamilton, failing to

determine the treatment relationship between Lucas and Dr. Willis

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-51225
                                 -2-

Thorstad, failing to consider the combined effect of all of her

impairments, and finding that she could perform her past relevant

work as a CD packer.    Because Lucas failed to present this latter

issue in district court, review is for plain error.     See Kinash

v. Callahan, 129 F.3d 736, 739 n.10 (5th Cir. 1997).    Any error

must be “‘plain’ and ‘affect substantial rights.’”     Id.   Lucas

does not allege, and the record does not indicate, that this

court’s failure to consider the instant issue will affect her

substantial rights.    Therefore, she has not shown plain error.

     The ALJ explicitly considered the combined effect of all of

Lucas’s impairments.    Furthermore, although the Appeals Council

subsequently included Dr. Thorstad’s medical opinion into the

administrative record, his opinion was not part of the record at

the time of the ALJ’s decision.    Accordingly, the ALJ had no

basis for determining the treatment relationship between Lucas

and Dr. Thorstad.   Based on our review of the record, the ALJ’s

decisions disregarding Dr. Hamilton’s opinion and denying

benefits to Lucas were supported by substantial evidence.

     AFFIRMED.